UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CARL ZEISS MICROSCOPY, LLC,                                   :
                           Plaintiff,                         :
v.                                                            :   OPINION AND ORDER
                                                              :
VASHAW SCIENTIFIC, INC.,                                      :   19 CV 3540 (VB)
                           Defendant.                         :
                                                              :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Carl Zeiss Microscopy, LLC, a New York limited liability company, brings this

diversity action against defendant Vashaw Scientific, Inc., a Georgia corporation, for breach of

contract, or, in the alternative, for account stated and unjust enrichment.

        Before the Court is defendant’s motion to dismiss the complaint pursuant to Rules

12(b)(1), 12(b)(3), and 12(b)(6). (Doc. #25).

        For the following reasons, the motion is DENIED.

        The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a).

                                               BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the complaint, and draws all reasonable inferences in plaintiff’s

favor, as summarized below. 1




1
       In assessing defendant’s arguments under Rule 12(b)(1), the Court properly considers
evidence outside the pleadings. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 57 (2d Cir.
2016). In assessing defendant’s arguments under Rule 12(b)(6), the Court properly considers
only the complaint’s factual allegations and exhibits, matters subject to judicial notice,
documents integral to the complaint, and documents incorporated into the complaint by
reference. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); DiFolco
v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).

                                                         1
           On December 14, 2015, the parties entered into an agreement wherein defendant would

conduct business as a “non-exclusive reseller” of plaintiff’s microscopy products, services, and

related accessories. (Doc. #25-1 (“Vashaw Decl.”) ¶ 2). The agreement became effective on

January 1, 2016.

           Section 16 of the agreement, captioned “Applicable Law/Venue,” states “the sole venue

for arbitration or actions arising from this Agreement shall be in the courts in Westchester

County, New York.” (Vashaw Decl. ¶ 4). In subsection 21.03, captioned “Bench Trial,” the

agreement provides:

           Any dispute, controversy or claim (whether such claim sounds in contract, tort or
           otherwise) arising out of or relating to this Agreement (or the breach, termination
           or validity thereof), or arising in any way out of the relationship of the Parties will
           be settled by a ‘bench’ trial . . . in the courts of Westchester County, New York.

(Id.). 2

           Plaintiff alleges defendant failed to meet its minimum purchase requirements pursuant to

the agreement and also owes plaintiff an outstanding balance on the products it did purchase.

According to plaintiff, by 2017, defendant owed approximately $1 million in arrearages. In

2018, after learning defendant would not be able to meet its sales and payment obligations,

plaintiff allegedly provided defendant notice of breach.

           Defendant now contends the Court should enforce the forum selection clause by

dismissing this action so that it may proceed in a New York State court in Westchester County.




2
           The Court will refer to these sections collectively as the “forum selection clause.”
                                                     2
                                           DISCUSSION

I.       Standard of Review

         A.     Rule 12(b)(1)

         “[F]ederal courts are courts of limited jurisdiction and lack the power to disregard such

limits as have been imposed by the Constitution or Congress.” Durant, Nichols, Houston,

Hodgson, & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009). 3 A cause of action

“is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to adjudicate it.” Nike, Inc. v. Already,

LLC, 663 F.3d 89, 94 (2d Cir. 2011). The party invoking the Court’s jurisdiction bears the

burden to establish that jurisdiction exists. Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir.

2009).

         When deciding whether subject matter jurisdiction exists at the pleading stage, the Court

“must accept as true all material facts alleged in the complaint and draw all reasonable inferences

in the plaintiff’s favor.” Conyers v. Rossides, 558 F.3d at 143. “However, argumentative

inferences favorable to the party asserting jurisdiction should not be drawn.” Atl. Mut. Ins. Co.

v. Balfour Maclaine Int’l Ltd., 968 F.2d 196, 198 (2d Cir. 1992).

         When a defendant moves to dismiss for lack of subject matter jurisdiction and on other

grounds, the Court should consider the Rule 12(b)(1) challenge first. Rhulen Agency, Inc. v.

Ala. Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990).




3
       Unless otherwise indicated, case quotations omit all internal citations, quotation marks,
footnotes, and alterations.
                                                  3
       B.      Rule 12(b)(3)

       In deciding a Rule 12(b)(3) motion to dismiss for improper venue, the Court must take all

allegations in the complaint as true, unless challenged by defendants. McKeown v. Port Auth. of

N.Y. & N.J., 162 F. Supp. 2d 173, 183 (S.D.N.Y. 2001), aff’d sub nom. McKeown v. Del.

Bridge Auth., 23 F. App’x 81 (2d Cir. 2001) (summary order). “When an allegation is so

challenged a court may examine facts outside the complaint to determine whether venue is

proper. The court must draw all reasonable inferences and resolve all factual conflicts in favor

of the plaintiff.” Id. It is the plaintiff’s burden to show venue is proper in the forum district.

Saferstein v. Paul, Mardinly, Durham, James, Flandreau & Rodger, P.C., 927 F. Supp. 731, 735

(S.D.N.Y. 1996).

       C.      Rule 12(b)(6)

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). First, a plaintiff’s legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct



                                                  4
alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

II.    Forum Selection Clause

       The parties dispute whether the proper procedural vehicle for analyzing a claim to

enforce a forum selection clause is Rule 12(b) or forum non conveniens. Defendant argues the

Court should apply Rule 12(b)(1), 12(b)(3), or 12(b)(6), whereas plaintiff argues the doctrine of

forum non conveniens controls.

       For the reasons discussed below, the Court finds the United States District Court for the

Southern District of New York is a proper venue for the instant action.

       A.      Procedural Analysis

       Courts in this Circuit have considered forum selection clauses under Rule 12(b)(1) for

lack of subject matter jurisdiction, Rule 12(b)(3) for improper venue, and Rule 12(b)(6) for

failure to state a claim. New Moon Shipping Co. Ltd. v. MAN B & W Diesel AG, 121 F.3d 24,

28 (2d Cir. 1997). In fact, “neither the Supreme Court nor the Second Circuit Court of Appeals

has ‘specifically designated a single clause of Rule 12(b) as the proper procedural mechanism to

request dismissal of a suit based upon a valid forum selection clause.’” Anwar v. Fairfield

Greenwich Ltd., 742 F. Supp. 2d 367, 370–71 (S.D.N.Y. 2010) (citing Asoma Corp. v. SK

Shipping Co., 467 F.3d 817, 822 (2d Cir. 2006)).

       Recently, the Supreme Court held the “‘appropriate way to enforce a forum-selection

clause pointing to a state or foreign forum is through the doctrine of forum non conveniens,’

rather than Rule 12(b).” Martinez v. Bloomberg LP, 740 F.3d 211, 216 (2d Cir. 2014) (citing

Atl. Marine Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. 49, 60–61 (2013)).



                                                 5
Under the doctrine of forum non conveniens, “a federal district court may dismiss an action on

the ground that a [forum] abroad is the more appropriate and convenient forum for adjudicating

the controversy.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 425

(2007).

          Here, the forum selection clause directs the parties to the courts “in Westchester County.”

(Vashaw Decl. ¶ 4). It does not, however, “point” to a specific state forum. See Atl. Marine

Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. at 60–61. Thus, the doctrine of

forum non conveniens does not apply. Accordingly, Rule 12(b) and its corresponding standards

control.

          B.      Substantive Analysis

          Defendant argues the language in the contract confers exclusive jurisdiction on the state

courts in Westchester County rather than the federal district court located in Westchester County.

          The Court disagrees.

           “It is well-settled that parties may bargain in advance to select the forum in which any

future dispute will be litigated.” Rogen v. Memry Corp., 886 F. Supp. 393, 395 (S.D.N.Y. 1995)

(collecting cases). The Second Circuit has expressed a “strong policy” of enforcing forum

selection agreements, Weiss v. Columbia Pictures Television, Inc., 801 F. Supp. 1276, 1278

(S.D.N.Y. 1992) (citing cases), and will do so “unless it can clearly be shown that enforcement

would be unreasonable and unjust, or that the clause is otherwise invalid for such reasons as

fraud or overreaching.” Bense v. Interstate Battery Sys. of Am., Inc., 683 F.2d 718, 721–22 (2d

Cir. 1982). “[F]orum selection clauses are prima facie valid and should be enforced unless

enforcement is shown by the resisting party to be unreasonable under the circumstances.” Magi

XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 720–21 (2d Cir. 2013). Indeed, “at the



                                                   6
initial stage of litigation, a party seeking to establish jurisdiction need only make a prima facie

showing by alleging facts which, if true, would support the court’s exercise of jurisdiction.”

New Moon Shipping Co. v. MAN B & W Diesel AG, 121 F.3d at 29.

       In making such a determination, courts in this Circuit apply a four-step analysis:

       The first inquiry is whether the clause was reasonably communicated to the party
       resisting enforcement. The second step requires us to classify the clause as
       mandatory or permissive, i.e., to decide whether the parties are required to bring
       any dispute to the designated forum or simply permitted to do so. Part three asks
       whether the claims and parties involved in the suit are subject to the forum selection
       clause. If the forum clause was communicated to the resisting party, has mandatory
       force and covers the claims and parties involved in the dispute, it is presumptively
       enforceable. The fourth, and final, step is to ascertain whether the resisting party
       has rebutted the presumption of enforceability by making a sufficiently strong
       showing that enforcement would be unreasonable or unjust, or that the clause was
       invalid for such reasons as fraud or overreaching.

Phillips v. Audio Active Ltd., 494 F.3d 378, 383–84 (2d Cir. 2007).

       Here, the first step in the Phillips analysis is satisfied. “A forum selection clause may be

deemed reasonably communicated where the clause at issue appears as a standard section in the

main body of an agreement signed by plaintiff and is phrased in both clear and unambiguous

language.” Lahoud v. Document Techs. LLC, 2017 WL 5466704, at *4 (S.D.N.Y. Nov. 14,

2017). Plaintiff delivered the agreement to defendant and the parties “signed the [a]greement in

the same form and containing the same language.” (Vashaw Decl. ¶ 3). Moreover, plaintiff and

defendant are both sophisticated entities; thus, the forum selection clause was reasonably

communicated to both parties.

       This dispute centers around the second step of the analysis, whether it is mandatory that

the case be litigated in a state court in Westchester County, only.




                                                  7
        For the following reasons, the Court finds that although venue in Westchester County is

mandatory, the forum selection clause here does not require all actions be brought exclusively in

a state court.

        Under the second step in the Phillips analysis, a forum selection clause “is considered

mandatory where: (1) it confers exclusive jurisdiction on the designated forum or (2)

incorporates obligatory venue language.” Glob. Seafood Inc. v. Bantry Bay Mussels Ltd., 659

F.3d 221, 225 (2d Cir. 2011).

        Here, the language of the forum selection clause is mandatory. It instructs that all actions

arising from the agreement “shall be in the courts in Westchester County.” (Vashaw Decl. ¶ 4)

(emphasis added). Thus, the outcome of the instant motion turns on whether the language

conferring exclusive venue on the courts in Westchester County is sufficient to limit jurisdiction

to state court.

        Courts in this Circuit have held that forum selection clauses can establish exclusive

jurisdiction in state court. See Karl Koch Erecting Co., Inc. v. N.Y. Convention Ctr. Dev. Corp.,

838 F.2d 656, 659 (2d Cir. 1998) (finding lawsuit in federal court expressly forbidden because

relevant provision stated “[n]o action or proceeding shall be commenced by [plaintiff] against

[defendant] except in the Supreme Court of the State of New York”); Phx. Glob. Ventures, Inc.

v. Phx. Hotel Assocs., Ltd., 2004 WL 2360033, at *6 (S.D.N.Y. Oct. 19, 2004) aff’d sub nom.

Phx. Glob. Ventures, LLC v. Phx. Hotel Assocs., Ltd., 422 F.3d 72 (2d Cir. 2005) (finding

exclusive state court jurisdiction because clause stated “[a]ny proceeding shall be initiated in the

courts of the State of New York”).

        Accordingly, “[i]f the purpose [of the forum selection clause] was to preclude a federal

forum, explicit language to that effect would have foreclosed any issue on the matter.” City of



                                                 8
New York v. Pullman Inc., 477 F. Supp. 438, 442 (S.D.N.Y. 1979). In City of New York v.

Pullman, the court considered a forum selection clause in which the parties agreed “to submit

any controversies or problems arising out of this contract to the New York courts and the New

York courts only.” Id. The court concluded that because the language in the provision was

susceptible to two meanings—both restricting lawsuits to New York state courts and allowing

lawsuits in both state and federal courts located in New York—the provision “may be said to be

ambiguous.” Id. at 443.

       Here, the provision does not specify whether the language restricting lawsuits to the

courts of Westchester County was intended to encompass only New York State courts in

Westchester County. Therefore, the Court refuses to resolve any ambiguity in favor of state

court exclusivity. See City of New York v. Pullman Inc., 477 F. Supp. at 442.

       Language similar to the instant forum selection clause was considered in Yakin v. Tyler

Hill Corp., 566 F.3d 72 (2d Cir. 2009). There, the relevant clause provided “that the venue and

place of trial of any dispute that may arise out of this Agreement . . . shall be in Nassau County,

New York.” Id. at 74. However, because there was no federal court physically located in

Nassau County, remand to state court was deemed proper. But the Circuit noted “[h]ad there

been a federal court located in Nassau County at the time of this litigation, remand would have

been improper.” Id. at 76.

       Unlike Yakin v. Tyler Hill, here there is a federal court physically located in Westchester

County, specifically, White Plains. Because there is no indication in the forum selection clause

that the parties agreed to exclusive jurisdiction or venue in a New York State court, the Court

will not dismiss for lack of jurisdiction or improper venue. Accordingly, under the second step




                                                 9
of the Phillips analysis, the Court finds the forum selection clause selects venue in Westchester

County, but such venue is not exclusive to state court.

        The third and fourth steps in the Phillips analysis are also satisfied. The “Applicable

Law/Venue” provision applies to “actions arising from this Agreement,” and the “Bench Trial”

provision applies to “[a]ny . . . claim (whether such claim sounds in contract, tort or otherwise)

arising out of or relating to this Agreement (or the breach, termination or validity thereof).”

(Vashaw Decl. ¶ 4). Given that the instant action arises out of an alleged breach of contract, the

parties are subject to the forum selection clause. Moreover, the parties agree that the forum

selection clause is enforceable.

        Accordingly, the Court finds the forum selection clause does not preclude litigation in

federal court. 4




4
       Even if the Court were to analyze the forum selection clause under the forum non
conveniens doctrine, the result would be the same. Here, plaintiff’s choice of home forum is
afforded significant deference, and although there is an available alternative forum in state court
and the balance of public and private interests does not weigh heavily in favor of plaintiff, these
considerations are insufficient to overcome plaintiff’s choice of forum given the absence of
language in the forum selection clause expressly pointing to state court jurisdiction or venue.

                                                 10
                                      CONCLUSION

      The motion to dismiss is DENIED.

      Defendant shall file an answer to the complaint by January 16, 2020.

      The Clerk is instructed to terminate the motion. (Doc. #25).

Dated: January 2, 2020
       White Plains, NY

                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                             11
